Citation Nr: 0701240	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  03-35 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals involving subluxation and quadriceps atrophy of the 
right knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to August 
1982.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim for an 
increased evaluation for postoperative residuals involving 
subluxation and quadriceps atrophy of the right knee.  The RO 
stated that they were continuing the 30 percent evaluation 
that had been in effect since August 1984.  The record 
indicates, however, that the veteran's right knee disability 
was evaluated at only 20 percent since August 1984.  The RO 
thereafter issued a March 2003 rating decision, which 
corrected this error and denied the veteran's claim for an 
evaluation in excess of 20 percent.

The veteran testified at an August 2004 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in December 2004.  Development has been completed and the 
case is once again before the Board for review.


FINDING OF FACT

Postoperative residuals involving subluxation and quadriceps 
atrophy of the right knee are shown to result in chronic 
pain; subluxing patella; 0 degrees to 90 degrees flexion, or 
0 degrees to 130 degrees flexion with pain over the last 30 
degrees; stability to medial and lateral, anterior and 
posterior drawer testing; minimal arthritis, no fracture or 
dislocation, and no destructive bone changes on x-ray.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
postoperative residuals involving subluxation and quadriceps 
atrophy of the right knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
556-5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an April 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA in effect asked 
the veteran to provide any evidence that pertains to his 
claim.  

A May 2006 correspondence provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  However, despite the 
inadequate timing, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  Thus, the Board finds that any failure 
is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
Social Security Administration (SSA) records, private 
treatment records, VA examinations, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration.  

Limitation of motion for the knees and legs in this case 
should be rated under Diagnostic Codes 5256, 5260-5261.  38 
C.F.R. § 4.71a (2006).

Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

Ankylosis of the knee is evaluated under Diagnostic Code 
5256.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006).  A 60 
percent evaluation is assigned for extremely unfavorable 
ankylosis of the knee, in flexion at an angle of 45 degrees 
or more; a 50 percent evaluation is assigned for flexion 
between 20 and 45 degrees; a 40 percent evaluation is 
assigned for flexion between 10 and 20 degrees; and a 30 
percent evaluation is assigned for a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
Id. 

Other impairments of the knee are assigned a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability; a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability; and a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  

The Board notes that words such as "severe," "moderate," 
and "mild" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just. 38 C.F.R. § 4.6 (2006).  Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2006).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2006).

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2006).

Limitation of flexion of the leg warrants a 30 percent 
evaluation where flexion is limited to 15 degrees; a 20 
percent evaluation where flexion is limited to 30 degrees; a 
10 percent evaluation where flexion is limited to 45 degrees; 
and a 0 percent evaluation where flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

The Board notes that, in a precedent opinion, the VA General 
Counsel held that separate ratings may be assigned under 
Diagnostic Codes 5260 and 5261 for disability of the same 
joint. VAOPGCPREC 9-2004 (September 17, 2004). 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2006).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  

A claimant may not be compensated twice for the same 
symptomatology, as "such a result would over-compensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.

The veteran has been assigned a 20 percent evaluation under 
Diagnostic Code 5257 for other impairments of the knee.  

During the December 2002 VA examination, the veteran 
complained that his right knee gave out.  He had chronic pain 
which was treated with a TENS unit and a brace to the right 
knee.  There was no deformity, discoloration, or soft tissue 
swelling in the right knee.  There was crepitance on 
movement.  The veteran had 0 degrees to 90 degrees flexion, 0 
degrees extension, and some quadriceps muscle atrophy on the 
right.  There was no evidence of fracture or dislocation on 
x-ray.  The joint spaces were well maintained and the patella 
was intact.  The veteran was diagnosed with chronic right 
knee pain secondary to patellofemoral syndrome.  

During the March 2006 VA examination, the examiner stated 
that the veteran had old injuries to his right knee with 
subluxing patella.  He also had two surgeries on the right 
knee.  The veteran complained of pain, stiffness, and giving 
way.  He used a brace.  Examination of the right knee 
reflects pain, soreness, and tenderness.  He had 
retropatellar pain and guarding with motion of the patella.  
The veteran had 0 degrees to 130 degrees flexion; there was 
pain with motion, especially over the last 30 degrees.   The 
examiner stated that repetitive used did not cause increased 
pain or fatigability.  The knee appeared to be stable to 
medial and lateral, anterior and posterior drawer testing.  
An x-ray of the right knee showed minimal arthritis, no 
fracture or dislocation, and no destructive bone changes.  A 
MRI scan showed some degenerative menisci.  The veteran was 
diagnosed with post-operative subluxing patella of the right 
knee. 

VA treatment records from March 2002 to March 2006 and SSA 
medical records reflect continuing treatment for right knee 
pain.  

The Board finds that the veteran was properly assigned a 20 
percent evaluation for moderate recurrent subluxation or 
lateral instability in the right knee.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2006).  VA examinations reflect 
subluxing patella of the right knee. The knee was stable to 
medial and lateral, anterior and posterior drawer testing.  
Objective medical evidence does not reflect severe recurrent 
subluxation or lateral instability of the right knee to 
warrant a higher 30 percent evaluation.  Id. 

The Board has considered whether the veteran is entitled to a 
higher rating under other codes pertaining to the knee and 
leg.  The medical evidence does not reflect ankylosis of the 
knee to warrant a higher rating under Diagnostic Code 5256.  
See C.F.R. § 4.71a, Diagnostic Code 5256 (2006).  

VA x-rays did not reflect any dislocation or deformity of the 
knee.  Therefore, the Board finds that the veteran is not 
shown to have dislocated semilunar cartilage or symptomatic 
removal of semilunar cartilage to warrant a higher rating 
under Diagnostic Codes 5258 and 5259.  Id. at Diagnostic 
Codes 5258, 5259.

The Board finds that veteran's disability most closely 
approximates the criteria for a 0 percent (noncompensable) 
evaluation under Diagnostic Code 5260, for flexion limited to 
90 degrees, or flexion limited to 130 degrees with pain over 
the last 30 degrees of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).  The Board finds that the 
veteran's disability most closely approximates the criteria 
for a 0 percent (noncompensable) evaluation under Diagnostic 
Code 5261, where examination reflects extension to 0 degrees.  
Id. at Diagnostic Code 5261.  In making this determination, 
the Board has considered functional loss due to pain and 
fatigability.  The veteran, however, is not shown to have 
flexion is limited to 45 degrees, or extension limited to 10 
degrees to warrant a separate compensable rating under 
Diagnostic Code 5260 or 5261, even with the consideration of 
functional loss.  Id; DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.59 (2006).  

In making this determination, the Board has considered the 
veteran's own statements in support of his claims.  The 
objective medical evidence, however, does not reflect a 
degree of disability to warrant an increased evaluation for 
the veteran's right knee disability.  The Board has also 
considered the potential application of other various 
provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the veteran's disability has not been shown 
to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's postoperative residuals involving subluxation and 
quadriceps atrophy of the right knee have increased to 
warrant a higher rating evaluation.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

An increased evaluation for postoperative residuals involving 
subluxation and quadriceps atrophy of the right knee, in 
excess of 20 percent, is denied.





____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


